internal_revenue_service number release date index number 468a -------------------------------- ------------------------------------------------------------ ----- ------------------------ ---------------------------- --------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc psi b06 - plr-126660-14 date date legend taxpayer ------------------------- ------------------------- ----------------------------- --------------------------- ------ ----------------------------- --------------------------------- -------------------- -------------- ---- ---------------------------- ---------------------------- -------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- company a company b company c company d state a state b x plant a plant b location director dear -------------- this letter responds to your request for private_letter_ruling dated date you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the restructuring discussed below facts taxpayer has represented the following facts and information relating to the ruling_request plr-126660-14 taxpayer a corporation organized in state a is the parent of an affiliated_group of subsidiary corporations company a also organized in state a is wholly-owned by taxpayer company a owns one hundred percent of the membership interests in company b a limited_liability_company organized in state b company b owns one hundred percent of the membership interests in company c a limited_liability_company organized in state b company c owns one hundred percent of the membership interests in company d also a limited_liability_company organized in state b companies b c and d are entities disregarded for federal tax purposes company d owns as a tenant in common an x percent interest in plant a and plant b plant a and plant b are nuclear power plants located at location company d holds the operating licenses issued by the nuclear regulatory commission for both plant a and plant b company d maintains separate nuclear decommissioning trusts that are qualified under sec_468a qdt with respect to plant a and plant b while company d holds the licenses for plant a and plant b because companies b c and d are disregarded entities for federal tax purposes company a is considered to indirectly hold the ownership interests in the plants taxpayer will undertake a series of transactions with respect to its ownership structure as part of that series of transactions company b will make an election to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 because company b will no longer be disregarded for federal tax purposes the assets and liabilities formerly considered indirectly held by company a due to company b’s status as a disregarded_entity are deemed transferred to company b these assets include the ownership interests in plant a and plant b as well as the related qdts maintained with respect to the plants the operating licenses as well as the direct ownership_interest in the plants and the associated qdps will be held by company d at all relevant times taxpayer has requested the following rulings requested ruling the qdts will not be disqualified by reason of the transfer caused by company b electing to be treated as a corporation requested ruling the qdts will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 and -6 of the income_tax regulations after the transfer caused by company b electing to be treated as a corporation requested ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer caused by company b electing to be treated as a corporation plr-126660-14 requested ruling neither company a nor company b will be required to recognize gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdts as a result of the transfer caused by company b electing to be treated as a corporation requested ruling pursuant to sec_1_468a-6 the basis of the assets of the qdts will be unchanged by the transfer caused by company b electing to be treated as a corporation law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 sec_1_468a-5 of the income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and plr-126660-14 immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund all such assets if the transferee acquires the transferor’s entire qualifying interest in the fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1 468a- a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs i neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund ii notwithstanding sec_1_468a-6 if the transferor has made a special transfer under sec_1_468a-8 prior to the transfer of the fund or fund assets any deduction with respect to that special transfer allowable under sec_468a for a taxable_year ending after the date of the transfer of the fund or fund assets is allowed under sec_468a for the taxable_year that includes the date of the transfer of the fund or fund assets plr-126660-14 neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions based on the information submitted by taxpayer we reach the following conclusions ruling the qdts will not be disqualified by reason of the transfer caused by company b electing to be treated as a corporation ruling the qdts will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 and -6 of the income_tax regulations after the transfer caused by company b electing to be treated as a corporation ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer caused by company b electing to be treated as a corporation ruling neither company a nor company b will be required to recognize gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdts as a result of the transfer caused by company b electing to be treated as a corporation plr-126660-14 ruling pursuant to sec_1_468a-6 the basis of the assets of the qdts will be unchanged by the transfer caused by company b electing to be treated as a corporation except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on the tax consequences of any portion of the reorganization described by taxpayer in addition the rulings above are specifically conditioned on company a not increasing their tax basis in any assets due to their assumption of the liability for decommissioning the plants as a result of the deemed transfer described above this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer we are also sending a copy of this letter_ruling to taxpayer’ authorized representatives and to the director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
